EXHIBIT 10.1
 
FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is entered into on September 6, 2007, but is made effective as set
forth in Section 7 below, by and among Keystone Nazareth Bank & Trust Company
(“KNBT Bank”), KNBT Bancorp, Inc. (“KNBT”), National Penn Bank (“NPBank”),
National Penn Bancshares, Inc. (“NPB” and together with NPBank, the “Employer”),
and Scott V. Fainor (the “Executive”).
 
BACKGROUND


1.  KNBT is a Pennsylvania business corporation, and KNBT Bank is a Pennsylvania
chartered savings bank and wholly-owned subsidiary of KNBT.


2.  The Executive is presently employed by each of KNBT and KNBT Bank as its
President and Chief Executive Officer pursuant to an Amended and Restated
Employment Agreement, dated December 28, 2006 (the “Employment Agreement”).


3.  On September 6, 2007, NPB and KNBT entered into an Agreement (the “Merger
Agreement”) providing, among other things, for the merger of KNBT with and into
NPB (the “Merger”), to be followed by the Bank Merger (as defined in the Merger
Agreement).


4.  It is the desire of the boards of directors of NPB and NPBank that the
Executive continue the Executive’s employment from and after the Effective Time
(as defined in the Merger Agreement), on the terms and conditions set forth in
the Employment Agreement, as amended by this Amendment, in order that the
experience the Executive has gained throughout the Executive’s career and the
management ability the Executive has demonstrated will continue to be available
to NPB and NPBank.  The Executive is willing to continue such employment on the
terms and conditions set forth in the Employment Agreement, as amended by this
Amendment.

 
AGREEMENT
 
NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:
 
1.  
Definitions.

 
 
a.
All references to the “Bank,” the “Company” and the “Employer” in the Employment
Agreement shall be amended as follows:

 
 
i.
“Bank” shall mean NPBank;

 
 
ii.
“Company” shall mean NPB; and

 
 
iii.
“Employer” shall mean collectively NPBank and NPB;

 
in each case, as defined in the introductory paragraph of this Amendment.  All
references to the “Effective Time” in this Amendment shall mean the Effective
Time as defined in the Merger Agreement.
 
 
b.
All references to “the Agreement” or “this Agreement” contained in the
Employment Agreement shall be deemed, for all purposes, to mean the Employment
Agreement, as amended by this Amendment.

 
 
 

--------------------------------------------------------------------------------


 
 
c.
Capitalized terms used, but not otherwise defined, in this Amendment shall have
the meanings ascribed to such terms in the Employment Agreement, as amended by
this Amendment.

 
2.  
Duties.  The first sentence of Section 3(a) of the Employment Agreement shall be
deleted in its entirety and replaced as follows:

 
Throughout the Employment Period, the Executive shall serve as President and
Chief Executive Officer of the Bank and Senior Executive Vice President and
Chief Operating Officer of the Company, having such power, authority and
responsibility and performing such duties as are prescribed by or under the
Bylaws of each of the Bank and the Company and as are customarily associated
with such positions.
 
3.  
Election to Bank’s Board of Directors.  Section 3(b) of the Employment Agreement
shall be deleted in its entirety and replaced as follows:

 
During the period of the Executive’s employment hereunder, the board of
directors of the Company will cause the Company, as sole shareholder of the
Bank, to elect and annually re-elect the Executive to the board of directors of
the Bank (unless it believes such action would violate its fiduciary duties).
Upon any termination of the Executive’s employment hereunder for any reason,
including, without limitation, a termination without cause, the Executive will
concurrently resign from the board of directors of the Bank and, should the
Executive then be serving as a director of the Company or any direct or indirect
subsidiary or affiliate of the Company or Bank, from all such boards as well.
 
4.  
Cash and Other Compensation.  Section 4(a) of the Employment Agreement shall be
amended by adding the following sentence at the end thereof:

 
Notwithstanding the foregoing, the parties acknowledge and agree that
Executive’s Base Salary for the fiscal year beginning January 1, 2008 shall be
determined by the Compensation Committee of KBNT’s board of directors, but in no
event shall such Base Salary be less than $422,300 nor more than $443,415.
 
5.  
Working Facilities and Expenses.

 
a.  
The first sentence of Section 8 of the Employment Agreement shall be deleted in
its entirety and replaced as follows:

 
It is understood by the parties that the Executive’s principal place of
employment shall be at the Employer’s office located at Reading and Philadelphia
Avenues in Boyertown, Pennsylvania, or at such other location within a 25-mile
radius of such office, or at such other location as the Employer and the
Executive may mutually agree upon.
 
b.  
The last sentence of Section 8 of the Employment Agreement shall be deleted in
its entirety and replaced as follows:

 
The Employer shall reimburse the Executive for his ordinary and necessary
business expenses attributable to the Employer’s business, including, without
limitation, the Executive’s travel and entertainment expenses incurred in
connection with the performance of his duties for the Employer under this
Agreement, in each case upon presentation to the Employer of an itemized account
of such expenses in such form as the Employer may reasonably require, with such
reimbursement to be paid promptly by the Employer and in any event no later than
March 15 of the year immediately following the year in which such expenses were
incurred.  For the avoidance of doubt, except for (a) the automobile allowance
payable to the Executive under Section 5(b) hereof and (b) tolls and parking
expenses incurred in the ordinary course of business, the Executive shall not be
entitled to reimbursement under the immediately preceding sentence for any
expenses incurred for automobile travel, including, without limitation, mileage
expense.
 
 
 
-2-

--------------------------------------------------------------------------------


 
6.  
Termination of Employment With Benefits.  Section 9(a)(i)(D) of the Employment
Agreement shall be deleted in its entirety and replaced as follows:

 
(D)  a change in the Executive’s principal place of employment by a distance in
excess of 25 miles from the Employer’s office located at Reading and
Philadelphia Avenues in Boyertown, Pennsylvania;
 
7.  
Payments Upon a Change of Control. Section 11(c) of the Employment Agreement
shall be deleted in its entirety and replaced as follows:

 
Upon the occurrence of the events specified in this Section 11(c), the Executive
shall be entitled to receive certain payments at the times and in the amounts as
follows:
 
(i)           As a result of the change in control of KNBT Bancorp, Inc.
(“KNBT”) and Keystone Nazareth Bank & Trust Company (“KNBT Bank”) resulting from
the merger of KNBT with and into the Company, the Executive shall receive a lump
sum payment as of the Effective Time in an amount equal to $740,503 (the “KNBT
CIC Payment”) from KNBT or KNBT Bank.
 
(ii)           The Executive shall receive a Severance Payment (defined below)
from the Employer within ten (10) business days of the earliest to occur of the
following events, if any:  (A) the termination of the Executive’s employment
during the two-year period immediately following the Effective Time by the
Employer other than for cause; (B) the termination of the Executive’s employment
during the two-year period immediately following the Effective Time by the
Executive pursuant to Section 9(a)(i) above; or (C) a Change in Control during
the period of the Executive’s employment hereunder (each, a “Triggering
Event”).  “Severance Payment” means a lump sum payment determined as
follows:  (x) if the Triggering Event occurs during the one-year period
immediately following the Effective Time, then the Severance Payment shall equal
the KNBT CIC Payment; or (y) if the Triggering Event occurs after the one-year
anniversary of the Effective Time, then the Severance Payment shall equal 1.5
times the Executive’s Base Amount (defined below); provided, however, that in
calculating the Executive’s Base Amount for purposes of this clause (y), any
income related to the KNBT CIC Payment shall be excluded from such
calculation.  “Base Amount” shall be equal to the Executive’s average annualized
income from the Employer, KNBT, KNBT Bank and their predecessors includible in
the Executive’s gross income (excluding any income resulting from the vesting of
restricted stock or the exercise of non-qualified options on or prior to
December 31, 2004) for the most recent five taxable years ending before the
Triggering Event.
 
 
-3-

--------------------------------------------------------------------------------


 
 
(iii)           The Executive shall not be entitled to receive any payments or
benefits under Section 9 of this Agreement if he receives payments pursuant to
Section 11(c)(ii).
 
8.  
Effectiveness.  Sections 1 through 3 and Sections 5 through 7 of this Amendment
shall become effective as of the Effective Time.  The remainder of this
Amendment shall become effective upon execution by the parties hereto as set
forth herein.

 
9.  
Counterparts; Facsimiles.  This Amendment may be executed in any number of
separate counterparts, all of which, when delivered, shall together constitute
one and the same Amendment.  Facsimile signatures shall be considered original
signatures.

 
10.  
Governing Law.  This Amendment shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Pennsylvania applicable to
contracts entered into and to be performed entirely within the Commonwealth of
Pennsylvania.

 
11.  
Conflicts; No Other Amendments.  To the extent that any term or provision of
this Amendment is or may be deemed expressly inconsistent with any term or
provision in the Employment Agreement, the terms and provisions hereof shall
control.  Except as expressly amended by this Amendment, all of the terms,
conditions and provisions of the Employment Agreement are hereby ratified and
continue unchanged and remain in full force and effect.  Neither this Amendment
nor the Employment Agreement shall be amended or otherwise changed except by
another agreement signed by each party to this Amendment.

 


 
[Remainder of Page Intentionally Left Blank]
 


-4-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment on the date and
year first above written, to be effective as set forth above.
 
KNBT BANCORP, INC.
 
 
By: /s/ Jeffrey P. Feather
Name:  Jeffrey P. Feather
Its:  Chairman of the Board
NATIONAL PENN BANCSHARES, INC.
 
 
By: /s/ Glenn E. Moyer
Name:  Glenn E. Moyer
Its:  President and CEO
 
 
KEYSTONE NAZARETH
BANK & TRUST COMPANY
 
 
By: /s/ Jeffrey P. Feather
Name:  Jeffrey P. Feather
Its:  Chairman of the Board
NATIONAL PENN BANK
 
 
 
By: /s/ Glenn E. Moyer
Name:  Glenn E. Moyer
Its:  President and CEO
EXECUTIVE:
 
 
 
/s/ Scott V. Fainor
Scott V. Fainor
 



 

--------------------------------------------------------------------------------